Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Michelle Carniaux on Wednesday, October 20, 2021.
13. (Currently Amended) A transducer device, comprising: 
an electroactive polymer transducer, which has electrode layers which are situated in parallel to one another and which are connected to one another by inserting an elastic intermediate layer between the electrode layers; 
a carrier element to which edge areas of the electroactive polymer transducer are fastened, the carrier element including a plurality of electrically insulating layers; and 
a circuit having electronic components configured to generate an electrical voltage and to apply the electrical voltage to connection areas of the electrode layers of the electroactive polymer transducer, the circuit increasing an input voltage of the circuit to an increased voltage which is increased with regard to the input voltage, the electrical voltage which the circuit applies to the connection areas of the electrode layers being the increased voltage; 
wherein the circuit is situated at least partially between at least two of the plurality of electrically insulating layers of the carrier element, and the circuit forms, together with the electroactive polymer transducer, a combined unit in which the connection areas of the electrode layers to which the electrical voltage of the circuit is applied are electrically insulated; and 
wherein the electrode layers and the elastic intermediate layer have an annular configuration, and in a central area of the electroactive polymer transducer circumferentially surrounded by the electrode layers and the elastic intermediate layer, a weight element is situated which orients the central area to be parallel to and at [[an]] a distance from the carrier element.  
Claim 14 (Canceled).  
15. (Currently Amended) The transducer device of claim 13, wherein the carrier element has a flexible configuration.  
Claims 16-18 (Canceled).  
plurality of electrically insulating layers being covered on both sides by other layers of the plurality of electrically insulating layers.  
20. (Currently Amended) The transducer device of claim 13, wherein at least one of the electronic components of the circuit is situated on and connected to an outer side of an outer one of the plurality of electrically insulating layers, and the at least one of the electronic components is enclosed at least partially by an element which has electrically insulating properties.  
21. (Currently Amended) The transducer device of claim 13, wherein the electronic components of the circuit are covered at least partially by a metallic layer.  
22. (Currently Amended) The transducer device of claim 13, wherein the plurality of electrically insulating layers: (i) include polyamide (PI), or polycarbonate (PC), or a polyester (PE)-based plastic, and/or (ii) are made of polyamide (PI), or polycarbonate (PC), or a polyester (PE)-based plastic.  
23. (Currently Amended) The transducer device of claim 13, wherein the plurality of electrically insulating layers connected to one another through a laminating process.  
24. (Currently Amended) The transducer device of claim 13, wherein the increased voltage is more than 50 V.  
Claim 25 (Canceled).

DETAILED ACTION

Allowable Subject Matter
Claims 13, 15, and 19-24 are allowed.
The following is an examiner's statement of reasons for allowance: claims 13, 15, 
and 19-24 are considered to be allowable due to the inclusion of the following claim limitations: “…a carrier element to which edge areas of the electroactive polymer transducer are fastened, the carrier element including a plurality of electrically insulating layers;…wherein the circuit is situated at least partially 
Claims 15 and 19-24 are considered to be allowable due to their dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837